Title: General Orders, 22 February 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, Feby 22nd 1777.
Suffolk.Sussex.


The Soldiers of this Army are to be informed that all the Ferries over Delaware, and the North River, have strict Orders to put none of them that have not a regular Discharge, or Pass across, but to apprehend, and send back to the Corps they belong to as Deserters, all such as shall attempt it, contrary to this order.
Col. Greagen’s Regt of Militia from Northampton County (Pennsylvania) to join Genl St Clairs Brigade.
All Returns for Cloathing to be given in to the Comanding Officers of regiments, who will sign them before they are brought to the Adjutant General.
